Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-22 are pending.

2.  Applicant’s IDSs, filed 2/28/2020, 6/8/2020, 12/16/2020 and 10/28/2022, are acknowledged and have been considered. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “separation means” (e.g., base claim 1, step (b)) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
3.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.  Claims 3, 6, 8, 10, 12, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
(a) Claims 6, 8, 10, 12, 20 and 22 contain the trademark/trade name TOYOPEARL MX-Trp 60M and TOYOPEARL Butyl 600 M.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an alkali-tolerant rProtein A ligand and, accordingly, the identification/description is indefinite.
(b) Claim 3 recites “wherein the binding conditions comprise a variable in pH level, salt level, or both pH level and salt level”. It is not clear how binding conditions can comprise a variable in pH level or salt level or both. 

Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
6. Claims 1-5, 7, 9, 11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elson et al. (US 2013/0317200, IDS of 2/28/2020).

With respect to base claim 1, Elson teaches a method of purifying a bispecific mAb by providing (a) a mixed antibody composition that includes one or more bispecific mAbs carrying a different specificity in each combining site and consisting of two copies of a single heavy chain polypeptide and a first light chain includes a kappa constant region and a second light chain that includes lambda constant region (ii) one or more mAbs having two lambda light chains and (iii) one or more mAbs having two kappa light chains (b) providing a separation means (c) contacting the separation means with the mixed antibody composition that allows for differential by the bispecific mAb compared to the binding to the separation means by the kappa or by the lambda light chain constant regions and (d) eluting the antibodies under conditions that allow for preferential detachment of the bispecific mAb as compared to the detachment of the from monospecific kappa and lambda monoclonal antibody (¶s7, 12, 13, 21, 24, 65).

Claim 2 is included because Elson teaches because Elson teaches a resin as the separation means (¶7).

Claims 3-4 are included because Elson teaches a step variation in the pH level for the binding conditions (¶14).

Claims 5, 7, 9 and 10 are included because Elson teaches that in some embodiments the separation means is a mixed mode chromatography as for example a hydrophobic interaction chromatography (¶22)

Claims 14-15 are included because Elson teaches starting with a CHO cell transfected with a kappa/lambda bispecific expression vector containing one hamma1 heavy chain cDNA, one kappa light chain cDNA DNA one lambda light chain cDNA (¶58). 

The reference teachings anticipate the claimed invention.

Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.  Claims 1-5, 7, 9, 11, 13-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Elson et al. (US 2013/0317200, IDS of 2/28/2020), in view of Bertl et al. (US2016/0376304, IDS of 2/28/2020) and Herigstad et al. (US 2014/0072585, IDS of 2/28/2020).

The prior art teachings of Elson are discussed supra.

The prior art teachings differ with respect to the recitation that step (a) comprises performing affinity chromatography on a biological sample to provide the mixed antibody composition as in claim 13, that the affinity chromatography is Protein A chromatography as in claim 16 and that the affinity chromatography is not Protein A chromatography at in claim 17. 

The prior art teachings also differ from the claimed invention in the recitation that the separation means comprises a combination of HIC and mixed mode chromatography resin as in claim 18 and that the separation means comprises use of a HIC resin followed by use of a mixed mode chromatography resin as in claim 19 or the use of mixed mode chromatography resin followed by use of HIC resin as in claim 21.

However, the primary reference Elson as noted supra teaches that in some embodiments the separation means is a mixed mode chromatography as for example a hydrophobic interaction chromatography (¶22)

Elson further teaches that removal of the protein A affinity supernatant capture step is envisioned and possible as long as a free light chains can be removed from the mixture prior to KappaSelect and LambdaFabSelect affinity chromatography(¶55) which suggests that there can be a Protein A affinity capture step prior to the separation means KappaSelect and LambdaFabSelect Affinity chromatography. 

Bertl also teaches use of hydroxyapatite (HA) chromatography (mixed mode chromatography) to separate a bispecific antibody from a solution that includes byproducts such as fragments and heavier MW variants of the antibody (abstract). 
Bertl further teaches that the HA methods may be further combined with standard purification processes and unit operations such as Protein A chromatography and HIC (¶s27, 70). Bertl exemplifies purification of the bispecific antibody using Protein A affinity chromatography followed by HA (¶114-115). 

Herigstad also teaches methods for purifying antibody products from a sample that includes an antibody such as a bispecific antibody using HIC (abstract; ¶172). Herigstad teaches that certain embodiment a mixed mode chromatography step will precede the HIC (¶s12, 226; claim 9) and that in other embodiment a mixed mode chromatography will follow directly or indirectly the HIC step (¶13). 

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have included additional steps such as Protein A affinity chromatography as well as to have combined both HIC and mixed mode chromatography scheme either in the order of mixed mode –HIC or HIC-mixed mode for antibody purification as taught by Bertl and Herigstad for the purification of kappa lambda antibodies using a separation means such as HIC and mixed mode chromatography as taught by Elson. 

One of skill in the art would be motivation to do so because Bertl and Herigstad teach purification of mAbs including bispecific antibodies using schemes that incorporate Protein A chromatography and HIC-mixed mode or mixed mode – HIC. One of skill in the art would accordingly look to such schemes for the purification of kappa/lambda antibodies for which the primary reference Elson teaches that HIC and mixed mode chromatography can be combined. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

9.  Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Elson et al. (US 2013/0317200, IDS of 2/28/2020), in view of Bertl et al. (US2016/0376304, IDS of 2/28/2020) and Herigstad et al. (US 2014/0072585, IDS of 2/28/2020), as applied to claims 1-5, 7, 9, 11, 13-19 and 21, above, and further in view of the Tosoh Bioscience Chromatographic Process Media Catalog, 2012 (IDS of 2/28/2020). 

The prior art teachings of Elson, Bertl and Herigstad are discussed supra.

The prior art teachings differ from the claimed invention in the recitation that separation means is a TOYOPEARL MX-Trp 650M as in claims 6 and 8, a TOYOPEARL Butyl 600M resin as in claims 10 and 12 and that the HIC resin comprises a TOYOPEARL Butyl 600M resin and the mixed mode chromatography resin comprises a TOYOPEARL MX-Trp 650M resin as in claims 20 and 22. 

The Tosoh Bioscience manual teaches HIC resins which are resistant to a wide range of pH conditions and ionic strength such as the TOYPEARL Butyl 650 M (p. 17 and Fig. 7). 

Tosoh Bioscience manual also teaches the TOYOPEARL Mx-Trp 60M resin for mixed mode chromatography and further teaches that it exhibits dynamic binding capacities for immunoglobulin G as high as 90-100 g/L at standard flow rates (pp. 18-19)

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one of the mixed mode resin or HIC resins taught by Bertl and Herigstad with a resin such as TOYOPEARL MX-Trp 650M and TOYOPEARL Butyl 600M resins. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because such resins were commercially available in the art. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Double Patenting
10. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11. Claims 1-5, 7, 9, 11, 13-19 and 21 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No.10,047,144, in view of Elson et al. (US 2013/0317200, IDS of 2/28/2020), Bertl et al. (US2016/0376304, IDS of 2/28/2020) and Herigstad et al. (US 2014/0072585, IDS of 2/28/2020).

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘144 patent claim the same method of proving a mixed antibody composition comprising kappa-lambda bodies, monospecific monoclonal antibodies having two lambda light chains and two kappa light chains and contacting a separation means with the mixed antibody composition under conditions that allow for the mixed antibody composition to bind to the separation means and eluting the kappa-lambda bodies under conditions that allow for preferential detachment of the kappa-lambda bodies. 

The ‘144 further claims that the separation means is a resin (claim 2). 

The limitation of the precise steps in the ‘144 with the transition phrase “consisting of” are considered as a species which anticipates the instant claims (see MPEP § 804 II.B.1). 

The  currently claimed invention differs from the ‘144 in the limitation in step (c) that the contacting of the separation means with the mixed antibody composition is under conditions that allow for differential binding to the separation means by the kappa-lambda body as compared to the binding to the separation means by the kappa mono-Ab and the lambda mono-Ab. The current claimed invention also differs in the recitation that the binding and elution conditions include for example a variation in pH level. (claims 3-4). 

The currently claimed invention also differs with the ‘144 with respect to the recitation that step (a) comprises performing affinity chromatography on a biological sample to provide the mixed antibody composition as in claim 13, that the affinity chromatography is Protein A chromatography as in claim 16 and that the affinity chromatography is not Protein A chromatography at in claim 17. 

The currently claimed invention also differs in the recitation that the biological sample is cell supernatant and the cell is transfected with a kappa-lambda bispecific expression vector comprising one gamma1 H chain cDNA sequence, one kappa light chain cDNA sequence and one lambda cDNA sequence (claims 14-15). 

The currently claimed application further differs from the ‘144 in the recitation that the separation means comprises a combination of HIC and mixed mode chromatography resin as in claim 18 and that the separation means comprises use of a HIC resin followed by use of a mixed mode chromatography resin as in claim 19 or the use of mixed mode chromatography resin followed by use of HIC resin as in claim 21.



Elson teaches a method of purifying a bispecific mAb by providing (a) a mixed antibody composition that includes one or more bispecific mAbs carrying a different specificity in each combining site and consisting of two copies of a single heavy chain polypeptide and a first light chain includes a kappa constant region and a second light chain that includes lambda constant region (ii) one or more mAbs having two lambda light chains and (iii) one or more mAbs having two kappa light chains (b) providing a separation means (c) contacting the separation means with the mixed antibody composition that allows for differential by the bispecific mAb compared to the binding to the separation means by the kappa or by the lambda light chain constant regions and (d) eluting the antibodies under conditions that allow for preferential detachment of the bispecific mAb as compared to the detachment of the kappa of the kappa-mAb or the lambda light chain constant regions of the lambda-mAb. (¶s7, 12, 13, 21, 24).

Elson teaches a step variation in the pH level for the binding conditions (¶14).

Elson teaches that in some embodiments the separation means is a mixed mode chromatography as for example a hydrophobic interaction chromatography (¶22)

Elson teaches starting with a CHO cell transfected with a kappa/lambda bispecific expression vector containing one gamma1 heavy chain cDNA, one kappa light chain cDNA DNA one lambda light chain cDNA (¶58). 

Elson as noted supra teaches that in some embodiments the separation means is a mixed mode chromatography as for example a hydrophobic interaction chromatography (¶22)

Elson further teaches that removal of the protein A affinity supernatant capture step is envisioned and possible as long as a free light chains can be removed from the mixture prior to KappaSelect and LambdaFabSelect affinity chromatography(¶55) which suggests that there can be a Protein A affinity capture step prior to the separation means KappaSelect and LambdaFabSelect Affinity chromatography. 

Bertl also teaches use of hydroxyapatite (HA) chromatography (mixed mode chromatography) to separate a bispecific antibody from a solution that includes byproducts such as fragments and heavier MW variants of the antibody (abstract). 
Bertl further teaches that the HA methods may be further combined with standard purification processes and unit operations such as Protein A chromatography and HIC (¶s27, 70). Bertl exemplifies purification of the bispecific antibody using Protein A affinity chromatography followed by HA (¶114-115). 

Herigstad also teaches methods for purifying antibody products from a sample that includes an antibody such as a bispecific antibody using HIC (abstract; ¶172). Herigstad teaches that certain embodiment a mixed mode chromatography step will precede the HIC (¶s12, 226; claim 9) and that in other embodiment a mixed mode chromatography will follow directly or indirectly the HIC step (¶13). 

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have included differential binding to the separation means by the kappa-lambda body, additional steps such as Protein A affinity chromatography as well as to have combined both HIC and mixed mode chromatography scheme either in the order of mixed mode –HIC or HIC-mixed mode for antibody purification as taught by Bertl and Herigstad for the purification of kappa lambda antibodies using a separation means such as HIC and mixed mode chromatography as taught by Elson. 

One of skill in the art would be motivation to do so because Bertl and Herigstad teach purification of mAbs including bispecific antibodies using schemes that incorporate Protein A chromatography and HIC-mixed mode or mixed mode – HIC. One of skill in the art would accordingly look to such schemes for the purification of kappa/lambda antibodies for which the primary reference Elson teaches that HIC and mixed mode chromatography can be combined. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

12. Claims 1-22 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No.10,047,144, in view of Elson et al. (US 2013/0317200, IDS of 2/28/2020), Bertl et al. (US2016/0376304, IDS of 2/28/2020) and Herigstad et al. (US 2014/0072585, IDS of 2/28/2020), as applied to claims 1-5, 7, 9, 11, 13-19 and 21 above, and further in view of the Tosoh Bioscience Chromatographic Process Media Catalog, 2012 (IDS of 2/28/2020).

The prior art teachings of Elson, Bertl and Herigstad are discussed supra.

The currently claimed invention further differs from the ‘144 in the recitation that separation means is a TOYOPEARL MX-Trp 650M as in claims 6 and 8, a TOYOPEARL Butyl 600M resin as in claims 10 and 12 and that the HIC resin comprises a TOYOPEARL Butyl 600M resin and the mixed mode chromatography resin comprises a TOYOPEARL MX-Trp 650M resin as in claims 20 and 22. 

The Tosoh Bioscience manual teaches HIC resins which are resistant to a wide range of pH conditions and ionic strength such as the TOYPEARL Butyl 650 M (p. 17 and Fig. 7). 

Tosoh Bioscience manual also teaches the TOYOPEARL Mx-Trp 60M resin for mixed mode chromatography and further teaches that it exhibits dynamic binding capacities for immunoglobulin G as high as 90-100 g/L at standard flow rates (pp. 18-19)

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one of the mixed mode resin or HIC resins taught by Bertl and Herigstad with a resin such as TOYOPEARL MX-Trp 650M and TOYOPEARL Butyl 600M resins. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because such resins were commercially available in the art. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.


13. Claims 1-22 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10,457,749 (IDS Ref of 2/28/2020), in view of the Tosoh Bioscience Chromatographic Process Media Catalog, 2012 (IDS of 2/28/2020)

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘749 patent claim the same method of proving a mixed antibody composition comprising kappa-lambda bodies, monospecific monoclonal antibodies having two lambda light chains and two kappa light chains and contacting a separation means under conditions that allow for differential binding to the separation means by the kappa-lambda body and eluting the kappa-lambda bodies under conditions that allow for preferential detachment of the kappa-lambda bodies. 

The ‘749 further claims that the separation means is a resin (claim 2). 

The ‘749 further claims that the contacting of the separation means with the mixed antibody composition is under conditions that allow for differential binding to the separation means by the kappa-lambda body as compared to the binding to the separation means by the kappa mono-Ab and the lambda mono-Ab. (see claim 1, step (b)).

The ‘749 further recites that the binding and elution conditions include for example a variation in pH level. (claims 3 and 6). 

The ‘749 further recites that step (a) comprises performing Protein A affinity chromatography on a biological sample to provide the mixed antibody composition (see claim 1, step (a) of the ‘749).

The ‘749 further recites that the biological sample is cell supernatant and the cell is transfected with a kappa-lambda bispecific expression vector comprising one gamma1 H chain cDNA sequence, one kappa light chain cDNA sequence and one lambda cDNA sequence (claims 11-12). 

The ‘749 further recites that the separation means comprises a combination of HIC and mixed mode chromatography resin (see claim 1, step (b) of the ‘749) and that the separation means comprises use of a HIC resin followed by use of a mixed mode chromatography resin (claim 13) or the use of mixed mode chromatography resin followed by use of HIC resin (claim 15). .

The currently claimed invention further differs from the ‘749 in the recitation that separation means is a TOYOPEARL MX-Trp 650M as in claims 6 and 8, a TOYOPEARL Butyl 600M resin as in claims 10 and 12 and that the HIC resin comprises a TOYOPEARL Butyl 600M resin and the mixed mode chromatography resin comprises a TOYOPEARL MX-Trp 650M resin as in claims 20 and 22. 

The Tosoh Bioscience manual teaches HIC resins which are resistant to a wide range of pH conditions and ionic strength such as the TOYPEARL Butyl 650 M (p. 17 and Fig. 7). 

Tosoh Bioscience manual also teaches the TOYOPEARL Mx-Trp 60M resin for mixed mode chromatography and further teaches that it exhibits dynamic binding capacities for immunoglobulin G as high as 90-100 g/L at standard flow rates (pp. 18-19)

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one of the mixed mode resin or HIC resins taught by Bertl and Herigstad with a resin such as TOYOPEARL MX-Trp 650M and TOYOPEARL Butyl 600M resins. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because such resins were commercially available in the art. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.


14. Claims 1-5, 7, 9, 11, 13-19 and 21 are  rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,926,382, in view of Elson et al. (US 2013/0317200, IDS of 2/28/2020), Bertl et al. (US2016/0376304, IDS of 2/28/2020) and Herigstad et al. (US 2014/0072585, IDS of 2/28/2020).

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘382 patent claim using a separation means for purifying  kappa-lambda bodies. (see claims 1-3 of the ‘382: Note that the bispecific antibody carrying a different specificity in each of a first combining site and a second combining site and consisting of two copies of a single heavy chain polypeptide and a first light chain and a second light chain which are different which is generated in claim 1 of the ‘382 is considered equivalent to applicants’ claimed kappa-lambda body. The purifying of the bispecific antibodies as by an affinity chromatography step in claims 2-3 of the ‘382 is also considered to be a “separation means”). 

The ‘382 further claims co-expressing in a cell the H chain polypeptide comprising the common H chain variable domain fused to a H chain constant region, a first light chain polypeptide comprising the first kappa light chain variable domain fused to a kappa constant region and a second light chain polypeptide comprising the second lambda light chain variable domain fused to a lambda constant region (claim 1, step (c) )

The  currently claimed invention differs from the ‘382 in the limitation in step (c) that the contacting of the separation means with the mixed antibody composition is under conditions that allow for differential binding to the separation means by the kappa-lambda body as compared to the binding to the separation means by the kappa mono-Ab and the lambda mono-Ab. The current claimed invention also differs in the recitation that the binding and elution conditions include for example a variation in pH level. (claims 3-4). 

The currently claimed invention also differs with the ‘382 with respect to the recitation that step (a) comprises performing affinity chromatography on a biological sample to provide the mixed antibody composition as in claim 13, that the affinity chromatography is Protein A chromatography as in claim 16 and that the affinity chromatography is not Protein A chromatography as in claim 17. 

The currently claimed invention also differs in the recitation that the biological sample is cell supernatant and the cell is transfected with a kappa-lambda bispecific expression vector comprising one gamma1 H chain cDNA sequence, one kappa light chain cDNA sequence and one lambda cDNA sequence (claims 14-15). 

The currently claimed application further differs from the ‘144 in the recitation that the separation means comprises a combination of HIC and mixed mode chromatography resin as in claim 18 and that the separation means comprises use of a HIC resin followed by use of a mixed mode chromatography resin as in claim 19 or the use of mixed mode chromatography resin followed by use of HIC resin as in claim 21.

Elson teaches a method of purifying a bispecific mAb by providing (a) a mixed antibody composition that includes one or more bispecific mAbs carrying a different specificity in each combining site and consisting of two copies of a single heavy chain polypeptide and a first light chain includes a kappa constant region and a second light chain that includes lambda constant region (ii) one or more mAbs having two lambda light chains and (iii) one or more mAbs having two kappa light chains (b) providing a separation means (c) contacting the separation means with the mixed antibody composition that allows for differential by the bispecific mAb compared to the binding to the separation means by the kappa or by the lambda light chain constant regions and (d) eluting the antibodies under conditions that allow for preferential detachment of the bispecific mAb as compared to the detachment of the kappa of the kappa-mAb or the lambda light chain constant regions of the lambda-mAb. (¶s7, 12, 13, 21, 24).

Elson teaches a step variation in the pH level for the binding conditions (¶14).

Elson teaches that in some embodiments the separation means is a mixed mode chromatography as for example a hydrophobic interaction chromatography (¶22)

Elson teaches starting with a CHO cell transfected with a kappa/lambda bispecific expression vector containing one gamma1 heavy chain cDNA, one kappa light chain cDNA DNA one lambda light chain cDNA (¶58). 

Elson as noted supra teaches that in some embodiments the separation means is a mixed mode chromatography as for example a hydrophobic interaction chromatography (¶22)

Elson further teaches that removal of the protein A affinity supernatant capture step is envisioned and possible as long as a free light chains can be removed from the mixture prior to KappaSelect and LambdaFabSelect affinity chromatography(¶55) which suggests that there can be a Protein A affinity capture step prior to the separation means KappaSelect and LambdaFabSelect Affinity chromatography. 

Bertl also teaches use of hydroxyapatite (HA) chromatography (mixed mode chromatography) to separate a bispecific antibody from a solution that includes byproducts such as fragments and heavier MW variants of the antibody (abstract). 
Bertl further teaches that the HA methods may be further combined with standard purification processes and unit operations such as Protein A chromatography and HIC (¶s27, 70). Bertl exemplifies purification of the bispecific antibody using Protein A affinity chromatography followed by HA (¶114-115). 

Herigstad also teaches methods for purifying antibody products from a sample that includes an antibody such as a bispecific antibody using HIC (abstract; ¶172). Herigstad teaches that certain embodiment a mixed mode chromatography step will precede the HIC (¶s12, 226; claim 9) and that in other embodiment a mixed mode chromatography will follow directly or indirectly the HIC step (¶13). 

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have included differential binding to the separation means by the kappa-lambda body, additional steps such as Protein A affinity chromatography as well as to have combined both HIC and mixed mode chromatography scheme either in the order of mixed mode –HIC or HIC-mixed mode for antibody purification as taught by Bertl and Herigstad for the purification of kappa lambda antibodies using a separation means such as HIC and mixed mode chromatography as taught by Elson. 

One of skill in the art would be motivation to do so because Bertl and Herigstad teach purification of mAbs including bispecific antibodies using schemes that incorporate Protein A chromatography and HIC-mixed mode or mixed mode – HIC. One of skill in the art would accordingly look to such schemes for the purification of kappa/lambda antibodies for which the primary reference Elson teaches that HIC and mixed mode chromatography can be combined. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

15. Claims 1-22 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,926,382, in view of Elson et al. (US 2013/0317200, IDS of 2/28/2020), Bertl et al. (US2016/0376304, IDS of 2/28/2020) and Herigstad et al. (US 2014/0072585, IDS of 2/28/2020), as applied to claims 1-5, 7, 9, 11, 13-19 and 21 above, and further in view of the Tosoh Bioscience Chromatographic Process Media Catalog, 2012 (IDS of 2/28/2020).

The prior art teachings of Elson, Bertl and Herigstad are discussed supra.

The currently claimed invention further differs from the ‘382 in the recitation that separation means is a TOYOPEARL MX-Trp 650M as in claims 6 and 8, a TOYOPEARL Butyl 600M resin as in claims 10 and 12 and that the HIC resin comprises a TOYOPEARL Butyl 600M resin and the mixed mode chromatography resin comprises a TOYOPEARL MX-Trp 650M resin as in claims 20 and 22. 

The Tosoh Bioscience manual teaches HIC resins which are resistant to a wide range of pH conditions and ionic strength such as the TOYPEARL Butyl 650 M (p. 17 and Fig. 7). 

Tosoh Bioscience manual also teaches the TOYOPEARL Mx-Trp 60M resin for mixed mode chromatography and further teaches that it exhibits dynamic binding capacities for immunoglobulin G as high as 90-100 g/L at standard flow rates (pp. 18-19)

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one of the mixed mode resin or HIC resins taught by Bertl and Herigstad with a resin such as TOYOPEARL MX-Trp 650M and TOYOPEARL Butyl 600M resins. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because such resins were commercially available in the art. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

16.  No claim is allowed.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 21, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644